EXHIBIT 10.16

ESCROW AGREEMENT




THIS ESCROW AGREEMENT (this "Agreement") is entered into on this __ day of
September, 2009, by and between ONE Holdings, Corp. (the “Company” or “ONE”) and
BVI Shareholder named on the Signature Page hereof (“BVI Shareholder”).




WHEREAS, on or about September __, 2009, the Company entered into a Share
Exghange Agreement (the “SEA”) with United Green Technology Inc., a Nevada
corporation (“UGTI”) and Supreme discovery Group Limited, a British Virgin
Islands company (“BVI”), pursuant to which UGTI acquired 100% of the issued and
outstanding shares of stock of BVI from the BVI Shareholders in consideration
for a purchase price consisting of cash, 20% of the issued and outstanding
shares of stock of UGTI and an aggregate of 13,760,000 shares of common stock of
the Company (the “ONE Shares”); and




WHEREAS, as part of the SEA, the BVI Sharehodlers agreed (i) to deposit into an
escrow thirty five percent (35%) of the ONE Shares issued to each BVI
Shareholder enter into an escrow agreement the ONE Shares issued to him and (ii)
that in the event the EBITDA of Jianou LvJian Food Company Ltd. (“JLF”) a
company effectively controlled by BVI, for fiscal year 2010 is less than JLF’s
EBITDA for fiscal 2009, the number of ONE Shares issuable to the BVI
Shareholders under the SEA shall be reduced (the “Adjustment”) by the number
obtained in the following formula:  (a) number of ONE Shares received by the BVI
Shareholder according to Section 1.1 less (b) the product of the 2010 EBITDA
multiplied by the number of ONE Shares received by the BVI Shareholder which
product is then divided by 2009 EBITDA (the “Adjustment Shares”); and (c) in the
event there are not sufficient number of Adjustment Shares to compensate ONE for
such Adjustment, the BVI Shareholders shall deliver to ONE such number of ONE
Shares as are needed to achieve the correct number of Adjustment Shares within 5
days following ONE’s written request; and




WHEREAS, the Company and the BVI Shareholder desire to establish an escrow
(“Escrow”) to hold 35% of the  ONE Shares as set forth in this Agreement
pursuant to the terms of the SEA and to appoint ONE Holdings, Corp. as the
escrow agent under this Escrow Agreement (the “Escrow Agent”).




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Incorporation of Recitals.  The parties hereto acknowledge and agree that the
recitals are incorporated in and made a part of this Agreement.




2.

Appointment of Escrow Agent.  The Company  and BVI Shareholder hereby appoint
Escrow Agent to act as the escrow agent under this Agreement, and Escrow Agent
hereby accepts such appointment and agrees to hold and deposit all of the
documents and/or 35% of the ONE Shares deposited into escrow with it,
(collectively, the “Escrow Deposit”), in accordance with the terms of this
Agreement, and to perform its other duties hereunder in accordance with this
Agreement.




3.

BVI Shareholder’s Escrow Deposit.  The BVI Shareholder shall deliver to the
Escrow Agent upon the signing of this Agreement the Escrow Deposit as follows:




(a)

A copy of the SEA fully executed by the BVI Shareholder.





Page 1 of 7




--------------------------------------------------------------------------------

(b)

Thirty-five (35%) of the ONE Shares issued by the Company to the BVI Shareholder
as set forth in the SEA and a fully executed stock power (“Stock Power”) signed
by the BVI Shareholder in favor of the Company and which shall be released from
the Escrow to the Company  to cover any Adjustments as set forth in the SEA.




4.

The Company’s Escrow Deposit.  The Company  shall deliver to the Escrow Agent
upon the signing of this Agreement the Escrow Deposit as follows:




(a)

A copy of the SEA fully executed by such the Company .




5.

Covenants of the Parties.




(a)

The BVI Shareholder hereby agrees:  




(i)

that the SEA shall be considered closed for all purposes effective as of
September __, 2009, and all obligations and conditions under the SEA shall be
fulfilled and satisfied by the Company ; and




(ii)

to deposit with the Escrow Agent the following:  a fully executed copy of the
SEA; a certificate representing the thirty-five percent of the ONE Shares issued
by the Company  to the BVI Shareholder pursuant to the SEA; and a Stock Power
executed by the BVI Shareholder in favor of the Company with the number of ONE
Shares to be filled in by the Escrow Agent which number of ONE Shares shall
cover the number of ONE Shares required to be delivered to the Company  in the
event of an Adjustment as specified in the SEA;  




(iii)

upon the Company’s satisfaction of its obligations under the SEA and this
Agreement, the BVI Shareholder shall send written notice affirming same to the
Company  and the Escrow Agent;







(iv)

that the Escrow Agent is hereby authorized and directed to release to the
Company such number of ONE Shares as shall be required to be delivered to the
Company in the event of an Adjustment as specified in the SEA (which ONE Shares
shall be released and delivered to the Company  within no later than 15 days
following the Company ’s request);




(v)

and acknowledges that the Company shall be acting as the Escrow Agent hereunder,
and further acknowledges and hereby waives any potential conflict of interest
resulting from the Comnpany also acting as the Escrow Agent hereunder.




(b)

The Company hereby agrees:  




(i)

that the SEA shall be considered closed for all purposes effective as of
September __, 2009, and all obligations and conditions under the SEA shall be
fulfilled and satisfied by the BVI Shareholder except for the release and
delivery by the Escrow Agent to the Company  of such number of ONE Shares as
required to cover any adjustment as set forth in the SEA; and    




(ii)

to deposit with the Escrow Agent a fully executed copy of the SEA;





Page 2 of 7




--------------------------------------------------------------------------------

(iii)

upon BVI Shareholder’s satisfaction of its obligations under the SEA and this
Agreement, the Company  shall send written notice affirming same to the BVI
Shareholder and the Escrow Agent; and




(iv)

that the Escrow Agent is hereby authorized and directed to release to the
Company such number of ONE Shares as shall be required to be delivered to the
Company in the event of an Adjustment as specified in the SEA (which ONE Shares
shall be released and delivered to the Company within no later than 15 days
following the Company’s request ).

 

6.

Duties and Liability of Escrow Agent.  The duties and liabilities of the Escrow
Agent are as follows:

(a)

The Escrow Agent shall hold in escrow for the benefit of the respective parties
as set forth herein (i) the ONE Shares together with the Stock Power executed by
the BVI Shareholder, (ii) the SEA executed by each respective party hereto, and
(iii) all other documents required under the SEA to close the transactions
contemplated by the SEA;




(b)

The duties of the Escrow Agent hereunder are entirely administrative and not
discretionary.  The Escrow Agent is obligated to act only in accordance with the
terms of this Agreement and any joint written instructions received by it and
approved jointly by BVI Shareholder and the Company as provided in this
Agreement; is authorized hereby to comply with any writs, orders, judgments or
decrees of any court of competent jurisdiction which it is advised by legal
counsel of its own choosing is binding on it, whether with or without
jurisdiction, including in those situations in which the Escrow Deposit or any
proceeds may be attached, garnished, or levied upon any court order, or the
delivery thereof shall be stayed or enjoined by an order of court; and shall not
incur any liability as a result of its compliance with such instructions,
orders, judgment, decrees or writs, even if such instructions, orders, judgment,
decrees or writs are subsequently reversed, modified, annulled, set aside or
vacated.




(c)

The Escrow Agent may rely upon any instrument, statement or invoice, not only as
to its due execution, validity and effectiveness but also as to the truth and
accuracy of any information contained therein, which Escrow Agent shall be good
faith believe to be genuine, to have been signed or delivered by the persons or
parties purporting to sign or deliver the same and to conform to the provisions
of this Agreement.




(d)

BVI Shareholder and the Company hereby waive any suit, claim demand or cause of
action of any kind which any one or all may have or may assert against the
Escrow Agent unless arising from the Escrow Agent’s willful misconduct, and BVI
Shareholder and the Company jointly and severally agree to indemnify and hold
the Escrow Agent harmless from and against any such suit, claim, demand or cause
of action whatsoever, arising out of relating to the execution or performance by
Escrow Agent of this Agreement, unless such suit, claim, demand or cause of
action is based upon the willful misconduct of the Escrow Agent or the Escrow
Agent’s failure to perform its obligation under this Agreement.




(e)

Each party to this Agreement may examine the Escrow Deposit during normal hours
at the office of the Escrow Agent.




(f)

No assignment of interest of any of the parties hereto shall be binding upon the
Escrow Agent unless and until written evidence of such assignment in form
reasonably satisfactory to Escrow Agent shall be filed and accepted by Escrow
Agent.





Page 3 of 7




--------------------------------------------------------------------------------

(g)

Upon Escrow Agent’s reciept of written notification from the The Company  and
BVI Shareholder to the Escrow Agent that obligations of the respective parties
hereunder have been fulfilled, Escrow Agent shall make the distributions in
accordance with Section 5 hereof.




7.

Reimbursement of Expenses of Escrow Agent.  The BVI Shareholder and the Company
each agree to reimbursement the Escrow Agent for any expenses reasonably
incurred by the Escrow Agent in performing its functions as Escrow Agent
pursuant to this Agreement (but excluding any such expenses arising out of the
gross negligence or willful misconduct of the Escrow Agent).




8.

Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed duly given when personally
delivered, one business day after being sent by reputable overnight courier
service (charges prepaid), or when telecopied (so long as such telecopied
message is that same day sent by reputable overnight courier (charges prepaid)
to the intended recipient as follows:




If to any BVI Shareholder, to the address set forth on the Signature Page
hereof:




If to the Company  to:

ONE Holdings, Corp.

8525 NW 53rd Terr

Suite C101

Doral, FL, 33116

Attention: President




with a copy to:

Arnstein & Lehr LLP

120 South Riverside Plaza

Suite 1200

Chicago,Illinois60606-3910
Attention:Jerold N. Siegan
Fax: (312) 876-6274


If to Escrow Agent:




ONE Holdings, Corp.

8525 NW 53rd Terr

Suite C101

Doral, FL, 33116

Attention: President




with a copy to:

Arnstein & Lehr LLP

120 South Riverside Plaza

Suite 1200

Chicago,Illinois60606-3910
Attention:Jerold N. Siegan




or to such other address as such party may indicate by a notice delivered to the
other party hereto.




9.  Binding Agreement; Assignment.  This Agreement and all the provisions hereof
will be





Page 4 of 7




--------------------------------------------------------------------------------

binding upon and inure to the benefit of the Parties and their respective
successors, heirs, beneficiaries, representatives and permitted assigns;
provided, however, that neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by any Party without the prior written
consent of the other Parties hereto.  




10.  Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law and if the rights or obligations of any party hereto under
this Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance here from and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible




11.   No Strict Construction.  The language used in this Agreement will be
deemed to be the language jointly chosen anddrafted by the Parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any Person.




12.  Captions.  The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no captions had been used in this Agreement.




13.  Entire Agreement.  The terms of this Agreement and other documents and
instruments referenced herein are intended by the Parties as a final expression
of their agreement with respect to the subject matter hereof and thereof and may
not be contradicted by evidence of any prior or contemporaneous agreement.  The
Parties further intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial proceeding, if any, involving this Agreement.




14.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
taken together will be deemed to constitute one and the same instrument,
notwithstanding that all parties are not signatory to the same counterpart.  The
exchange of copies of this Agreement and of signature pages by electronic mail
or facsimile transmission shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes.  Signatures of the parties transmitted by electronic
mail or facsimile shall be deemed to be their original signatures for all
purposes.




15.  Governing Law; Jurisdiction.  .  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Florida, without regard
to its principles of conflict of laws.  Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any party in the federal courts of Florida or the state
courts of the State of Florida, Dade County, and each of the parties consents to
the jurisdiction of such courts and hereby waives, to the maximum extent
permitted by law, any objection, including any objections based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.  





Page 5 of 7




--------------------------------------------------------------------------------

16.  Waiver of Jury Trial.  Each of the Parties hereby expressly waives any
right to trial by jury in any dispute, whether sounding in contract, tort or
otherwise, between or among any of the Parties arising out of or related to the
Transaction contemplated by this Agreement or any of the Ancillary Agreements,
or any other instrument or document executed or delivered in connection herewith
or therewith.  Any Party may file an original counterpart or a copy of this
Agreement with any court as written evidence of the consent of the Parties to
the waiver of their right to trial by jury.




17.

Certain Interpretive Matters and Definitions.  Unless the context otherwise
requires, (i) all references to Sections, Articles or Schedules are to Sections,
Articles or Schedules of or to this Agreement, (ii) each term defined in this
Agreement has the meaning assigned to it, (iii) ”or” is disjunctive but not
necessarily exclusive, (iv) words in the singular include the plural and vice
versa, (v) words of any gender include each other gender; the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement, (vi) the word “including” and similar terms following any statement
will not be construed to limit the statement to matters listed after such word
or term, whether or not a phrase of nonlimitation such as “without limitation”
is used.  All references to “$” or dollar amounts will be to lawful currency of
the United States of America. Any representation or warranty contained herein as
to the enforceability of a contract shall be subject to the effect of any
bankruptcy, insolvency, reorganization, moratorium or other similar law
affecting the enforcement of creditors’ rights generally and to general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).




18.

Further Assurances.  The parties each agree to execute and deliver such further
documents and to take all such further actions as shall be necessary or
desirable to fully carry out the terms of this Agreement and fully consummate
and effect the transactions contemplated hereby.







[The remainder of this page is blank.  The executions are on the following
Signature Page.]





Page 6 of 7




--------------------------------------------------------------------------------

SIGNATURE PAGE




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




BVI SHAREHOLDER:                                                                 

 

 

 

                                                                                   

 

 

Signature

 

 

 

 

GONG XIAN MU

 

Print Name

 

 

 

 

Address of Shareholder:     

 

 

 

 

 

 

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

By:

                                                                               

 

Name:

 

 

Title:

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

By:

 

 

Name:  

 

 

Title:

 

 








Page 7 of 7


